The records of this court reveal that this cause was affirmed on May 24th, 1938. It appears that on June 9th, 1938, application for rehearing was filed, but without an accompanying brief. On June 11th, 1938, brief was filed by appellant, but neither the application nor the brief were filed in compliance with Supreme Court Rule 38, which as far as applicable, reads as follows:
"All applications for rehearing must be filed with the clerk of the court, accompanied by brief for the applicant and a certificate of counsel that a copy of such brief has been delivered to opposing counsel, within fifteen days after the rendition of the judgment whether such period extends beyond the term of the court or not; and such application may be passed upon at any regular or special term of the court. Noapplication shall be received or filed which is not presentedin strict compliance with this rule." (Italics ours.)
The application without attached brief was filed on the sixteenth day, which is one day beyond the limitation of the rule, and the brief on application, without the required certificate, was filed two days later.
The Attorney General makes his motion to strike the application. This motion of the Attorney General must be granted. The rules of the court are made for the orderly disposition of causes, and attorneys should familiarize themselves with them, and comply with the requirements. Caraway v. State, 207 Ala. 588, 93 So. 548; Gilbert v. State,20 Ala. App. 28, 100 So. 566; Shirey v. State, 18 Ala. App. 109,90 So. 72; Hollander v. State, 27 Ala. App. 454, 173 So. 891. *Page 271 
The application for rehearing cannot, under the rules, be considered, and the motion of the Attorney General to strike the application is granted.
Motion granted.